Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said three or more sided anti-rotation section" in lines 9 and 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said three or more sided anti-rotation section" in lines 10 and 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiger (US 2005/0242247).
Regarding Claim 1, Geiger discloses a push pin 10 for insertion into an aperture 102 in a panel 100, said push pin 10 comprising: an elongated member 52, said elongated member 52 having a first member end and a second member end (not labeled) configured with one or more retention barbs 60, 62 extending outward from said elongated member 52 and positioned there-between said first member end and said second member end (See Figs. 2-5B); an anti-rotation section 52a positioned proximate and integral thereto said first member end (See Fig. 2), said anti-rotation section 52a configuration is selected from the group consisting of a star, an ‘H’, a triangle, a pentagon, a hexagon, a heptagon, an octagon, a nonagon, a decagon, a cross, a square, a rectangle, a rhombus, a trapezoid, a parallelogram, and a plus (Pars. 0045-0047, Figs 2 and 9); and a disc spring 40, 42 positioned proximate and integral thereto said anti-rotation section 52a opposite said elongated member 52 (Pars. 0029-0034, Figs. 2-5B).
Regarding Claim 2
Regarding Claim 3, Geiger discloses said disc spring 40, 42 configured on an obtuse angle relative to said elongated member 52 from said second member end to said first member end (See Figures 2-5B).
Regarding Claim 4, Geiger discloses said one or more retention barbs 60, 62 provides a counter removal force and said disc spring 40, 42 provides a counter insertion force to hold the push pin 10 therein the aperture 102 in the panel 100 (Pars. 0031-0035 and 0050-0052, Figs. 2-5B and 11A-12B).
Regarding Claim 5, Geiger discloses said counter removal force opposes said counter insertion force (Pars. 0050-0052, Figs. 11A-11B).
Regarding Claim 6, Geiger discloses a head 20 positioned proximate and integral thereto said disc spring 40, 42, said head 20 further comprises a cable tie 12 (Par. 0035, Figs. 2-10).
Regarding Claim 7, Geiger discloses said cable tie further comprises an elongated strap 12 and a locking buckle (Not labeled, see Figures 1 and 13-15) (Pars. 0036 and 0039, Figs. 6, 7, 13-15 and 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (US 2005/0242247), in view of Wheelwright (US 2013/0312227).
Regarding Claim 8, Geiger discloses said elongated strap 12 further comprises a plurality of crossbars (not labeled, the sections in between the serrations 14) (See figures 7 and 19). Geiger does not explicitly disclose said locking buckle further comprises a channel having a pawl positioned therein, said pawl configured to engage said plurality of cross-bars.
Wheelwright discloses a cable tie 10 comprising: an elongated strap 12 and a locking buckle 20; said elongated strap 12 further comprises a plurality of crossbars 18 and said locking buckle 20 further comprises a channel 28 having a pawl 32 positioned therein, said pawl 32 configured to engage said plurality of cross-bars 18, for the benefit of securing said cable tie 10 (Pars. 0029-0033, Fig. 1). It would have been obvious to one of ordinary skill in the art to modify the cable tie of Geiger to have a locking buckle comprising a channel having a pawl positioned therein, said pawl configured to engage said plurality of cross-bars, as disclosed by Wheelwright, for the benefit of securing said cable tie.
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (US 2005/0242247), in view of Wheelwright (US 2013/0312227) and Caveney (US 4866816).
Regarding Claims 9-11, the combination as applied to claim 8 remains as previously applied. Geiger does not explicitly disclose said head further comprises an alternate cable tie having a head with a channel; said alternate cable tie comprising: an elongated strap having one or more rails configured to run from approximately a first strap end to a second strap end and said one or more rails and said channel is configured to accommodate passage therethrough of said strap.
Caveney discloses a cable tie 10 having a head 14 with a channel 16; said cable tie 10 comprising: an elongated strap 12 having one or more rails 30, 32 configured to run from 
Regarding Claim 12, the combination as applied to claim 11 remains as previously applied. The combination discloses said strap 12 further comprises one or more longitudinally spaced apertures 38 positioned between said one or more rails 30, 32 (See Caveney, Figures 1-3).
Regarding Claim 13, the combination as applied to claim 12 remains as previously applied. The combination discloses said one or more rails 30, 32 further comprises one or more cross-bars 36 and said channel 16 further comprises one or more pawls 28 positioned therein to confront individually associated ones of said one or more cross-bars 36 (See Caveney, Col. 4, Lines 6-46, Figs. 1-6).
Allowable Subject Matter
Claims 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAYAN SALONE/Primary Examiner, Art Unit 3726